Citation Nr: 1506720	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-07 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) (based on the cause of the Veteran's death being service-connected or under 38 U.S.C. § 1151).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to March 1976.  He died in November 2008.  The appellant is the Veteran's surviving spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Boston, Massachusetts, Department of Veterans Affairs (VA) Regional Office (RO).

The Board briefly observes that the appellant filed her substantive appeal in March 2012, and has recently submitted new argument and evidence to VA in July 2014 (available for review in the Veterans Benefits Management System (VBMS)) without a waiver of AOJ review.  As the Board is remanding this case to the AOJ for required additional development, the AOJ shall have the opportunity to review the complete evidentiary record including all newly submitted evidence during processing of the remand and associated readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's death certificate indicates that the cause of his death was metastatic lung cancer.  The matter of whether the Veteran's lung cancer was etiologically linked to his military service must be remanded for completion of mandated procedural actions for radiogenic diseases, because lung cancer is a listed recognized radiogenic disease.

The appellant's April 2012 statement with her VA Form 9 substantive appeal expressed a theory of entitlement to service connection for the cause of the Veteran's death that alleges that he was exposed to ionizing radiation during service which caused his lung cancer.  As further clarified by her representative in a December 2014 brief:

the surviving spouse ... alleged that the veteran performed duties at the Laser Weapons Laboratory at Kirtland Air Force Base (AFB), New Mexico.  She has stated that the veteran was 'continuously exposed' to radiation in the performance of those duties.  The veteran's Report of Separation From Active Duty, DD Form 214, revealed that [] his final duty station was at the AFWL (Air Force Weapons Laboratory) as a part of AFSC (Air Force Systems Command) at Kirtland AFB, New Mexico.  His Air Force Specialty Code (AFSC) was that of Instrumentation Mechanic.

The Board finds that remand of this case is appropriate to ensure completion of required procedures applicable to certain claims involving alleged exposure to radiation in service.  It does not appear that the specific development mandated by applicable regulation has been adequately completed by the AOJ.

Service connection for a disorder that is claimed to be attributable to radiation exposure during service can be established in three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  First, there are certain types of diseases that will be presumptively service connected for radiation-exposed veterans.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However, the Board finds that the Veteran does not meet the criteria for being characterized as a radiation-exposed veteran, given the evidence of record (he and the appellant did not contend that he participated in any of the specific qualifying activities contemplated).  38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a list of radiogenic diseases, such as lung cancer, that will be service connected, provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by showing that the disease was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.311(a)(1), in all claims in which it is established that a radiogenic disease first became manifest after service (and after any applicable presumptive period) and it is contended that the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  Here, the medical evidence shows that the Veteran had lung cancer diagnosed in approximately 2008, well over 5 years after the claimed exposure to radiation in service.  See 38 C.F.R. § 3.311(b)(5).  The Board also notes that lung cancer is considered a radiogenic disease.  38 C.F.R. § 3.311(b)(2)(iv).

Therefore, the claim of service connection for the cause of the Veteran's death (including lung cancer) must be developed pursuant to the procedures outlined in 38 C.F.R. §  3.311, to include obtaining potentially pertinent service personnel records (which remain outstanding) and referring the claim to the Under Secretary for Benefits for consideration (and possibly an advisory medical opinion).

38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be completed in the dose assessment development phase in a claim such as this.  The regulation directs that all available records concerning the Veteran's exposure to radiation will be forwarded specifically to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies.

The Board finds it necessary to obtain the Veteran's complete available service personnel records, to allow for informed determinations regarding the alleged exposure to radiation in connection with the nature and location of some of the Veteran's military service.

Turning to the theory of entitlement under 38 U.S.C. § 1151, the appellant's April 2012 substantive appeal includes an explanation of the appellant's concern that she believed that the Veteran "had chest X-rays every 6 months to a year [at] VA hospitals."  She has suggested that documentation of the described VA chest X-rays may be pertinent evidence with regard to her contentions, including her contention that VA medical providers should have diagnosed the Veteran's lung cancer at an earlier and more treatable stage.  The Board notes that the April 2012 statement explains that she had been unable to find the pertinent VA chest X-ray reports in the VA medical records associated with the claims-file, and states that she contacted a VA employee regarding her concerns.  The appellant explains that the VA employee told her that "she [the VA employee] had forgotten to get the records from Jamaica Plain VA and would do so immediately."  The appellant suggests: "Perhaps the missing chest X-rays are in those records."

The Board's current review of the claims-file does not reveal with clarity that the described outstanding records from a VA facility in Jamaica Plain are all currently available for review in the claims-file.  During the processing of this remand, the AOJ shall have the opportunity to ensure that all outstanding pertinent VA medical records, including from Jamaica Plain, are secured and made available for review in connection with this appeal.

Finally, the appellant submitted new argument and evidence to VA in July 2014 suggesting that the Veteran's death may have been significantly hastened or accelerated by his service-connected back disability.  To support this contention, the appellant submitted a copy of a July 2008 oncology report that appears to indicate that the Veteran may have been deemed a poor candidate for a particular chemotherapy plan that was shown in trials to "increase survival without compromising quality of life."  The report appears to indicate that treating physicians believed that the Veteran "may not be able to tolerate systemic treatment" due to factors including "his other comorbidities and marginal performance status" that were related to "his back disease."

The Board observes that pertinent regulation concerning determination of whether a death was due to service-connected disability provides that there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

As the appellant has only just recently raised the theory of entitlement based upon the Veteran's death from lung cancer being possibly accelerated by his service-connected back disability (presented in a July 2014 submission without a waiver of AOJ review), during the processing of this remand the AOJ shall have the opportunity to consider this new contention and the associated evidence in the first instance.  The AOJ shall have the opportunity to determine in the first instance what further development (such as obtaining a medical opinion), if any, is necessary to appropriately address the new contention.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain for the record copies of all records (any not already associated with the claims-file) of VA treatment and evaluation the Veteran received in the final years of his life.  In particular, the AOJ should attempt to obtain any outstanding records of chest X-rays, including from the VA facility at Jamaica Plain, as described by the appellant in her April 2012 statement with her VA Form 9.  If any such records are unavailable or do not exist, the reason for their unavailability must be explained for the record.

2.  The AOJ should obtain for association with the claims-file all of the Veteran's available service personnel records.  The AOJ must document all efforts to obtain such records.

3.  Pursuant to 38 C.F.R. § 3.311, the AOJ should:

(a) Determine whether or not the Veteran was exposed to ionizing radiation during service as an instrumentation mechanic at the AFWL as a part of AFSC at Kirtland AFB, as claimed by his surviving spouse.  In so doing, requests should be made to the appropriate military and/or VA department for any available records concerning the Veteran's claimed exposure to ionizing radiation, to include any Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, and any other records that may contain information pertaining to the Veteran's radiation dose in service.  All efforts to corroborate the claimed radiation exposure (particularly at Kirtland AFB) must be documented in the file.

(b) Obtain dose assessments (in accordance with 38 C.F.R. § 3.311(a)(2)(iii).  The AOJ should forward all information pertaining to the Veteran's alleged radiation exposure in service to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies).

(c) Refer the claim to the Under Secretary for Benefits for consideration, as necessary.

The development procedures outlined in 38 C.F.R. § 3.311 should then be followed.  A formal written determination should be added to the record explaining the steps taken and indicating that the development required to address the contention of in-service radiation exposure causing radiogenic disease has been completed.

4.  Thereafter, the AOJ should review the record, complete any further development indicated by the expanded evidentiary record, and determine if the appellant's claim may be granted.  The readjudication of this claim must include consideration of the new theory of entitlement raised in July 2014 (with submission of associated medical evidence) that the Veteran's death from lung cancer was accelerated by his service-connected back disability limiting suitable treatment options.  The readjudication must also consider the theories of entitlement concerning alleged in-service radiation exposure, alleged failure by VA medical providers to timely diagnose the Veteran's lung cancer (under 38 U.S.C. § 1151), and any other theory of entitlement presented.

If the claim for DIC remains denied, the AOJ should issue an appropriate supplemental statement of the case; afford the appellant and her representative opportunity to respond; and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

